 

 

 

 

 

 

 

 

 

 

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILE
SOUTHERN DISTRICT OF NEW YORK DOC #: ;

x DATE FILED: _/2/3 79
JERRICK CONEY,
Plaintiff,
-against- ORDER

19 CV 3951 (LAK) (KNF)
CITY OF NEW YORK, PATRICK
RIORDAN, AHMED ABDALLA and JOHN OR
JANE DOE 1-10, individually and in their official ;
capacities as police officers,

Defendants.

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

Please be advised that the case management conference scheduled for December 4, 2019, at

10:30 a.m., in the above captioned case shall be held on that date in Courtroom 20A, 500 Pearl Street,

New York, New York.
Dated: New York, New York SO ORDERED: _
December 3, 2019 | CCrn— Let Danek Ae

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
